Pur Curiam.
The rule is as old as Matthew Manning’s case, that a devise of the whole property vests immediately; and that a particular interest given out of it, operates.by way of exception. The .testator surely never contemplated that issue, left by either devisee before the age of twenty-one, should be disinherited; and the estate must have vested to preclude thé possibility of it. It is plain, however, that the interest given for the support of the family, was a particular one; and that the rule operated on it.
Judgment affirmed.